Exhibit 10.7

 

 

Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

Code-name

SALEFORM 1993

Revised 1966, 1983 and 1986/87.

 

MEMORANDUM OF AGREEMENT

Dated: 28 June 2010

 

Genco Diocletian Limited, a

Marshall Islands corporation                   , hereinafter called the Sellers,
have agreed to sell and —Melos LLC, a Marshall Islands limited liability company
hereinafter called the Buyers, have agreed to buy

 

Name; Angor

Classification Society/Class: Bureau Veritas I + HULL + MACH, Bulk Carrier CSR
BC-A (holds 2 & 4 may be empty), ESP, GRAB [4], CPS [WBT], Unrestricted
Navigation, + VeriSTAR-HULL; +AUT-UMS; MON-SHAFT; INWATER SURVEY

 

Built: 2009

By: Yangzhou Dayang Shipbuilding Industry Co., Ltd

 

 

Flag: Malta

Place of Registration: Valletta

 

 

Call Sign: 9HZN9

Grt/Nrt: 3117/18159

 

 

IMO Number: 9347889

 

 

hereinafter called the Vessel, on the following terms and conditions:

 

Definitions

 

“Banking days” and “Working days” are days on which banks are open both in the
country of the currency stipulated for the Purchase Price in Clause 1 and in the
place of closing stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.

 

1.             Purchase Price US$33,100,000

 

2.             Deposit

 

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase price by 30 June 20l0.

 

This deposit shall be placed with DnB NOR Bank ASA, London and held by them in a
joint account for the Sellers and the Buyers, to be released in accordance With
joint written instructions of the Sellers and the Buyers. Interest, if any, to
be credited to the Buyers. Any fee charged for holding the said deposit shall be
borne equally by the Sellers and the Buyers.

 

3.             Payment

 

The said Purchase Price, less the 10% deposit paid in accordance with Clause 2,
shall be paid in full free of bank charges to such bank account as the Sellers
may notify to the Buyers on delivery of the Vessel, but not later than 3 banking
days after the Vessel is in every respect physically ready for delivery in
accordance with the terms and conditions of this Agreement and Notice of
Readiness has been given in accordance with Clause 5.

 

4.             Inspections

 

a)*          The Buyers have inspected and accepted the Vessel’s classification
records. The Buyers

 

This document is a computer generated SALEFORM 1993 from printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the eventof the modification made to the pre-printed
text of this document which is not clearly visible, the text of the original
approved document shall apply. BIMCO and the Norewegian Shipbrokers’ Association
assume no responsibility for any loss, damage or expense as a result of
discrepancies between the original approved document and this computer generated
document.

 

--------------------------------------------------------------------------------


 

have also inspected the Vessel at/in on                  on                  and
have accepted the Vessel following this inspection and the sale is outright and
definite, subject only to the terms and conditions of this Agreement.

 

5.             Notices, time and place of delivery

 

a)             The Sellers shall keep the Buyers well informed of the Vessel’s
itinerary and shall provide the Buyers with 15, 7, and 3 days approximate notice
of the estimated time and place of drydocking/underwater inspection/delivery.
When the Vessel is at the place of delivery and in every respect physically
ready for delivery in accordance with this Agreement, the Sellers shall give the
Buyers a written Notice of Readiness for delivery.

 

b)            The Vessel shall be delivered safely afloat at a safe and
accessible berth or anchorage or port or buoy within ports limit and always
within IWL in the Sellers’ option. The port of delivery shall not be within
jurisdictions that are prohibited by the vessel’s flag state, the United
Nations, the European Union and the United States of America.

 

Expected time of delivery:

 

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 31 August 2010

 

c)             If the Sellers anticipate that, notwithstanding the exercise of
due diligence by them, the Vessel will not be ready for delivery by the
cancelling date they may notify the Buyers in writing stating the date when they
anticipate that the Vessel will be ready for delivery and propose a new
cancelling date. Upon receipt of such notification the Buyers shall have the
option of either cancelling this Agreement in accordance with Clause 14 within
two (2) working days of receipt of the notice or of accepting the new date as
the new cancelling date. If the Buyers have not declared their option within two
(2) working days of receipt of the Sellers’ notification or if the Buyers accept
the new date, the date proposed in the Sellers’ notification shall be deemed to
be the new cancelling date and shall be substituted for the cancelling date
stipulated in line 61.

 

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5a) and 5c) shall remain
unaltered and in full force and effect. Cancellation or failure to cancel shall
be entirely without prejudice to any claim for damages the Buyers may have under
Clause 14 for the Vessel not being ready by the original cancelling date.

 

d)            Should the Vessel become an actual, constructive or compromised
total loss before delivery the deposit together with interest earned shall be
released immediately to the Buyers whereafter this Agreement shall be null and
void.

 

--------------------------------------------------------------------------------


 

6.             Drydocking/Divers Inspection

 

b)**        (i) The Vessel is to be delivered without drydocking. However, the
Buyers shall have the right at their expense to arrange for an underwater
inspection of the Vessel’s underwater parts below the deepest loadline by a
diver approved by the Classification Society prior to the delivery of the Vessel
at the port of delivery immediately upon the Vessel’s arrival there and without
undue delay. The Sellers shall at their cost make the Vessel available for such
inspection and arrange Class attendance, however the fees for Class attendance
shall be dealt with in accordance with the provisions of this Agreement. The
extent of the inspection and the conditions under which it is performed
including clarity of water which shall be conducive for this underwater
inspection shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port. The Sellers will give at least five (5) business days notice
to the Buyers of the time they intend to make the Vessel available for such
inspection. Buyers’ failure to appoint divers approved by class or attend
underwater inspection as per the Sellers’ notification will be deemed a waiver
of its rights to inspect the Vessel’s underwater parts.

 

The Buyers’ and the Sellers’ representatives have the right to attend this
underwater inspection without inteference.

 

(ii)           If the rudder, propeller, bottom or other underwater parts below
the deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.

 

(iii)          If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and
no suitable dry-docking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at the - port of
drydocking which shall, for the purpose of this Clause, become the new port of
delivery. In such event the cancelling date provided for in Clause 5 b)) shall
be extended by the additional time required for the drydocking and extra
steaming/waiting, but limited to a maximum of sixty (60) running days.

 

(iv)          However in case Class imposes a condition of class that does not
require a dry-docking repair before next scheduled dry-docking, the Sellers
shall pay to the Buyers the estimated cost to repair such damage in a way which
is acceptable to Class, which to be the direct cost to repair such damage only
and shall not take into account any deviation, dry-dock dues/general expenses
and/or loss of time. This cost shall be the average cost of two quotations from
qualified shipyards in the delivery range, one obtained by the Buyers and one
obtained by the Sellers. The cost of repair so calculated shall be deducted from
the balance of the purchase money at the time of delivery.

 

C)            If the Vessel is drydocked pursuant to 6 b) above

 

(i)       the Classification Society may require survey of the tailshaft system,
the extent of the survey being to the satisfaction of the Classification
surveyor. If such survey is not required by the Classification Society, the
Buyers shall have the right to require the tailshaft to be drawn and surveyed by
the Classification Society, the extent of the survey being in accordance with
the Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the

 

--------------------------------------------------------------------------------


 

inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be arranged by the Sellers. Should any parts of the tailshaft
system be condemned or found defective so as to affect the Vessel’s class, those
parts shall be renewed or made good at the Sellers’ expense to the satisfaction
of the Classification Society without condition/recommendation*. If the
tailshaft is drawn regardless by whom ordered then the cancelling date shall be
automatically extended by the time required to draw the tailshaft and put it
back in place as required by the Classification Society.

 

(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.

 

(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.

 

(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.

 

(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).

 

--------------------------------------------------------------------------------

*              Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

If the Vessel is delivered at a port or place where bunkers and lubricants are
not available, the Vessel will be delivered with sufficient quantity of bunkers
and lubricant to sail to the nearest port where bunkers and lubricants are
available for the Vessel.

 

7.             Spares/bunkers, etc.

 

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on Shore including grabs and fitted or portable machines. All
spare parts and spare equipment if any, belonging to the Vessel at the time of
inspection used or unused, whether on board or not shall become the Buyers’
property, but spares on order are to be excluded. The Sellers are not required
to replace spare parts which are taken out of spare and used as replacement
prior to delivery, but the replaced items shall be the property of the Buyers.
The radio installation and navigational equipment shall be included in the sale
without extra. Broached/unbroached unused stores and provisions shall be
included in the sale and be taken over by the Buyers without extra payment. The
Vessel has never had a spare propeller nor a spare tailshaft.

 

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as Owners’/Managers’ directives/rules/publications/computer
internal software and the following additional items (including items on hire):

 

The Buyers shall take over and pay extra at the Sellers’ last net purchased
prices excluding barging and delivery and as evidenced by invoices or copies
thereof for the remaining bunkers and unused lubricating and hydraulic oils in
storage tanks which has not passed through the

 

--------------------------------------------------------------------------------


 

Vessel’s system and/or sealed drums and palls. Payment under this clause shall
be made at the same time and place and in the same currency as the Purchase
Price.

 

8.             Documentation

 

In exchange for payment of the full Purchase Price along with any other payments
called for in accordance with this Agreement the Sellers shall furnish the
Buyers with delivery Documents as reasonably required by the Buyers for their
registration of the Vessel to be advised by the Buyers in good time and to be
incorporated in an Addendum to this Agreement.

 

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

 

9.             Encumbrances

 

The Sellers warrant that the Vessel, at the time of delivery, (subject to the
provisions as set out in Clause 20) -is free from all charters, encumbrances,
contracts of affreightment, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have

 

--------------------------------------------------------------------------------


 

been incurred prior to the time of delivery.

 

Furthermore:

 

a)             The Vessel shall be delivered without crew on board. The Vessel
shall be delivered stowaway free and cargo free. The Buyers shall not absorb any
Vessel personnel from the Sellers nor shall they be responsible for any crew
repatriation or termination costs or expenses relating to the crew. The Sellers
will indemnify and hold the Buyers harmless for any costs, expenses or
liabilities pertaining to the crew and the Vessel.

 

b)            The Sellers shall indemnify and hold the Buyers harmless from any
liablity, costs, expenses (including reasonable legal fees) or obligations
relating to the Vessel of any nature (whether absolute, accrued, contingent or
otherwise) in respect of any fact, condition or circumstances existing or
occuring on or prior to the date of delivery, including all liabilities, claims,
costs and expenses which may attach to the Vessel after delivery relating to
matters prior to delivery.

 

10.          Taxes, etc.

 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 

11.          Condition on delivery

 

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers. The Sellers undertake to continue
its normal standards of operation and maintenance until delivery.

 

The Vessel shall be delivered with her present class maintained without
condition, free of average damage affecting the Vessel’s class, and with all her
classification certificates and National/international trading certificates, as
well as all other certificates the Vessel had at the time of inspection, clean,
valid and unextended for a minimum of three (3) months without condition by
Class or the relevant authorities at the time of delivery. All continuous survey
cycles shall be fully up to date at the time of delivery. “Inspection” in this
Clause 11, shall mean the Buyers’ inspection according to Clause 4 a) or 4 b).
if applicable, or the Buyers’ inspection prior to the signing of this Agreement.
If the Vessel is taken over without inspection, the date of this Agreement shall
be the relevant date.

 

Notwithstanding any documentation presented by the Sellers at the time of
delivery, the Vessel at the time of delivery will be in such condition that will
entitle her to be classed in the highest status of condition on the records of
the Classification Society.

 

The Vessel shall be delivered with cleanswept holds.

 

--------------------------------------------------------------------------------

*              Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

12.          Name/markings

 

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

 

13.          Buyers’ default

 

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses Incurred together with interest.

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the

 

--------------------------------------------------------------------------------


 

Sellers. If the deposit does not cover their loss, the Sellers shall be entitled
to claim further compensation for their losses and for all expenses incurred
together with interest.

 

14.          Sellers’ default

 

Should the Sellers fail to give Notice of Readiness in accordance with Clause
5a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

 

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.

 

15.          Buyers’ representatives

 

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place maximum two representatives on board
the Vessel up to 30 days prior to delivery who may remain on board the Vessel at
their sole risk and expense until delivery.

 

These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
Sellers’ operation of the Vessel/the Sellers’ work. The Buyers’ representatives
shall sign the Sellers’ usual P&l letter of indemnity prior to their
embarkation.

 

16.          Arbitration

 

a)*          This Agreement shall be governed by and construed in accordance
with English law and any dispute arising out of this Agreement shall be referred
to arbitration in London in accordance with the Arbitration Acts 1996 or any
statutory modification or re-enactment thereof for the time being in force, one
arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

 

Clause 17.

 

On delivery the Sellers shall hand to the Buyers a letter of undertaking stating
that to the best of the Sellers’ knowledge, the Vessel under present ownership
has not touched bottom nor grounded since Vessel’s last drydocking and that she
has not been infested by Gypsy Moth.

 

--------------------------------------------------------------------------------


 

Clause 18

 

The Sellers agree to cooperate in providing technical data as requested by the
Buyers after agreement has been reached on price and main terms of offer. This
may include but shall not be limited to technical specifications, plans and
drawings, classification records, ultrasonic gaugings.

 

Clause 19

 

Any notice or communication to be given under this Agreement shall be given by
letter and e-mail or fax at the following address/fax number:

 

In the case of Buyers:

 

c/o Maritime Equity Partners LLC

299 Park Avenue - 2nd Floor

New York, New York 10171

Fax: 212-763-5608

 

In the case of Sellers:

 

c/o Genco Shipping & Trading Limited

299 Park Avenue - 20th Floor

New York, New York 10171

Fax: 646-443-8551

 

A demand which is delivered personally or posted shall be deemed to be served
and shall take effect at the time when it is delivered and a demand which is
sent by fax or e-mail shall be deemed to be served and shall take effect on the
next business day after its transmission is completed.

 

Clause 20

 

The Sellers and the Buyers agree that it is their intention to transfer the
Vessel together with the benefit of the existing charter dated 30 April 2009
(the “Charter”) between Angor SaSu and TMT Bulk Corporation (the “Charterers”).

 

After the date the deposit is paid until at least thirty (30) days prior to the
cancellation date, or such other date as the Buyers and the Sellers agree, the
Sellers shall use their best efforts to novate and transfer to the Buyers the
terms of the Charter in accordance with the novation agreement between Angor
SaSu, the Buyers and the Charterers (the “Novation Agreement”) in the form
agreed between the Sellers and the Buyers, subject to any amendments requested
by the Charterers and agreed by the parties and on the basis that it shall
effect a transfer of the rights and liabilities under the Charter from Angor
SaSu to the Buyers as a result of the change of ownership under this Agreement.

 

In the exercise of its best efforts to procure such novation and transfer by the
Charterers, Angor SaSu shall consult with the buyers immediately following
signature of this Agreement on its intended strategy on how best to approach the
Charterers regarding such novation and tranfer and shall thereafter proceed on
that basis.

 

In the event that either:

 

1.             the Charterers, Angor Sasu and the Buyers execute the Novation
Agreement, the Sellers and the Buyers shall proceed with the sale of the Vessel
in accordance with this Agreement as soon as possible following such signature;
or

 

2.             on or before the date thirty (30) days prior to the cancellation
date, or such other date as the Buyers and the Sellers agree, the Charterers
either: (a) refuse to enter into a novation agreement and/or the terms of the
Novation Agreement cannot be agreed and/or the Novation Agreement is not
executed

 

--------------------------------------------------------------------------------


 

by the parties to it; and/or (b) the Charterers terminate the Charter as a
result of the change of ownership (or indicate that they will do so following
such change), then the Buyers shall remain obligated to proceed with the
performance of their obligations under this Agreement and to purchase and accept
delivery of the Vessel pursuant to and in accordance with the terms of this
Agreement and in any event before the cancellation date but on the basis that
the Vessel shall be sold by the Sellers and purchased and accepted by the Buyers
without the Charter and clause 9 of this Agreement shall be construed
accordingly and the Vessel shall be delivered free of charter.

 

Clause 21

 

Clauses 9 and 10 of this Agreement shall survive the closing of the purchase of
the Vessel,

 

Genco Diocletian Limited

The Sellers

Melos LLC

The Buyers

[g139091lai001.jpg]

[g139091lai002.jpg]

Attorney in Fact

 

 

--------------------------------------------------------------------------------